DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 09/17/2018 has been noted – Amendments to the Abstract, Specification & Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017114641071, filed on 12/28/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation: 
“establishing a length relationship table between a plurality of hydraulic cylinders” 

cylinder length, the piston length and/or the stroke length? The specification does not provide any description nor guidance. Therefore, the claim is vague and indefinite.
“acquiring current lengths of the plurality of hydraulic cylinders” 
is also vague and indefinite since the length relationship is unclear. Therefore, it is unclear what current lengths are acquired.
Claims 2-9 & 14-16 are rejected based on their dependency from claim 1.
Regarding Claim 10, the recitation: 
“length relationship table”
is unclear to what length relationship of the hydraulic cylinders. Is the length relationship regarded to (based on hydraulic cylinders main components) – the cylinder length, the piston length or the stroke length? The specification does not provide any description nor guidance. Therefore, the claim is vague and indefinite.
“obtaining current lengths of the plurality of hydraulic cylinders” 
is also vague and indefinite since the length relationship is unclear. Therefore, it is unclear what current lengths are acquired.
Claims 11-13 are rejected based on their dependency from claim 10
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guern (US 2016/0298604).
Regarding Claim 1, Guern discloses a control method for a hydraulic control turning system [90] of a generator rotor [26] (FIG. 3-9, ¶ [0125]), comprising: 
establishing a length relationship table [by 94 when “in order to calculate or estimate the degree of misalignment”] between a plurality of hydraulic cylinders [40] of the hydraulic control turning system [by 90] (FIG. 3-9, ¶ [0127]);  
acquiring current lengths [by 92] of the plurality of hydraulic cylinders [40] when the plurality of hydraulic cylinders [40] are located at error correction positions [misalignment], wherein the error correction positions [misalignment] are positions where the hydraulic cylinders are located after completing at least one driving stroke [In response to the calculations of the feedback controller 94, the control system 90 then operates a hydraulic circuit 96 (e.g. via one or more valves 98) in order to adjust the cylinders 40 accordingly (e.g. extend or retract, and by how much)] (FIG. 3-9, ¶ [0127]); and 
adjusting lengths of other hydraulic cylinders [40] corresponding to a next driving stroke to conform to the length relationship table, with the current length of the reference hydraulic cylinder as a determining reference (FIG. 3-9, ¶ [0127]; An algorithm is then applied to calculate the changes in individual cylinder pressures or changes in individual actuator displacement/cylinder length required to ensure that only pure torque loads are transferred to the gearbox via the gearbox input shaft (i.e. to cancel ‘off-axis’ loads)).
Regarding Claim 2, Guern discloses the control method for the hydraulic control turning system of the generator rotor according to claim 1.
Guern further discloses wherein the error correction positions [misalignment] are positions where the hydraulic cylinders [140] are located after completing a plurality of driving strokes [alternate cylinders 140 in each pair act in compression and tension during normal operation (but may go into tension/compression during torque reversal periods)] (FIG. 3-9, ¶ [0139]).
Regarding Claim 3, Guern discloses the control method for the hydraulic control turning system of the generator rotor according to claim 2.
Guern further discloses wherein the number of the driving strokes is determined depending on a working condition of turning operation [alternate cylinders 140 in each pair act in compression and tension during normal operation (but may go into tension/compression during torque reversal periods)] (FIG. 3-9, ¶ [0139]).
Regarding Claim 4, Guern discloses the control method for the hydraulic control turning system of the generator rotor according to claim 3.
Guern further discloses wherein the working condition of turning operation is blade installation (¶ [0114]; The pivotable connections mean that the links 40 are well-suited to their arcuate installation between the shafts 26, 38).
Regarding Claim 9, Guern discloses the control method for the hydraulic control turning system of the generator rotor according to claim 1.
Guern further discloses wherein the reference hydraulic cylinder is a hydraulic cylinder of the plurality of hydraulic cylinders having a minimum angle with respect to a horizontal plane (as shown in FIG. 5-6, ¶ [0120]).
Regarding Claim 10, Guern discloses a control device for a hydraulic control turning system [90] of a generator rotor [26] (FIG. 3-9, ¶ [0125]), comprising: 
a first detecting unit (81) [“first sensor” 92] configured to acquire current lengths of a plurality of hydraulic cylinders when the plurality of hydraulic cylinders are located at error correction positions (FIG. 3-9, ¶ [0127]; the feedback controller 94 is programmed to use data from the sensors 92, in order to calculate or estimate the degree of misalignment (i.e. the angular displacement) between the longitudinal axis of the rotor shaft and the gearbox input shaft); 
a storage unit (82) [96] configured to store a length relationship table between the plurality of hydraulic cylinders of the hydraulic control turning system (FIG. 3-9, ¶ [0127]; the control system 90 then operates a hydraulic circuit 96 (e.g. via one or more valves 98) in order to adjust the cylinders 40 accordingly); and 
a control unit (83) [94] configured to adjust lengths of other hydraulic cylinders corresponding to a next driving stroke to conform to the length relationship table, with a current length of a reference hydraulic cylinder as a determining reference (FIG. 3-9, ¶ [0127]; the feedback controller 94 is programmed to use data from the sensors 92, in order to calculate or estimate the degree of misalignment (i.e. the angular displacement) between the longitudinal axis of the rotor shaft and the gearbox input shaft).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832